Citation Nr: 1737830	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-24 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for a surgical scar on the right side of the upper back, below the nape of the neck.

2.  Entitlement to an initial compensable rating for a scar on the posterior axillary line of the left side of the back.

3.  Entitlement to an initial compensable rating for a scar on the medial aspect of the right lower leg, just below the right knee.

4.  Entitlement to an initial compensable rating for a scar on the right upper leg medial aspect, just above the right knee.

5.  Entitlement to an initial compensable rating for a surgical scar on the lateral aspect of the left upper thigh.

6.  Entitlement to an initial compensable rating for a surgical scar over the head of the left biceps.

7.  Entitlement to an initial compensable rating for a scar of the right anterior forearm, midway between the elbow and wrist.

8.  Entitlement to an initial compensable rating for a scar on the anterior aspect of the right upper limb overlying the right elbow.

9.  Entitlement to an initial compensable rating for a linear mid-line surgical scar extending from the lower thorax to the symphysis pubis.

10.  Entitlement to an initial compensable rating for a linear surgical scar on the left lower quadrant of the anterior abdominal wall.


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to May 1970, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The June 2011 rating decision granted service connection for each of the scars listed on the title page at a noncompensable disability rating.  A timely Notice of Disagreement was filed in December 2011, disagreeing with the assigned initial ratings.  The Veteran died in February 2012.  His widow, the Appellant, submitted a substitution claim in March 2012 which was granted; she thus steps into the Veteran's place regarding these claims.  38 U.S.C.A. § 5121A (West 2014).


FINDINGS OF FACT

1.  The Veteran's surgical scar on the right side of the upper back, below the nape of the neck, was not deep and nonlinear measuring at least 6 square inches, or superficial and nonlinear measuring at least 144 square inches, or unstable or painful, or functionally disabling.  

2.  The Veteran's scar on the posterior axillary line of the left side of the back was not deep and nonlinear measuring at least 6 square inches, or superficial and nonlinear measuring at least 144 square inches, or unstable or painful, or functionally disabling.  

3.  The Veteran's scar on the medial aspect of the right lower leg, just below the right knee, was not deep and nonlinear measuring at least 6 square inches, or superficial and nonlinear measuring at least 144 square inches, or unstable or painful, or functionally disabling.  

4.  The Veteran's scar on the right upper leg medial aspect, just above the right knee, was not deep and nonlinear measuring at least 6 square inches, or superficial and nonlinear measuring at least 144 square inches, or unstable or painful, or functionally disabling.  

5.  The Veteran's surgical scar on the lateral aspect of the left upper thigh was not deep and nonlinear measuring at least 6 square inches, or superficial and nonlinear measuring at least 144 square inches, or unstable or painful, or functionally disabling.  

6.  The Veteran's surgical scar over the head of the left biceps was not deep and nonlinear measuring at least 6 square inches, or superficial and nonlinear measuring at least 144 square inches, or unstable or painful, or functionally disabling.  

7.  The Veteran's scar of the right anterior forearm, midway between the elbow and wrist, was not deep and nonlinear measuring at least 6 square inches, or superficial and nonlinear measuring at least 144 square inches, or unstable or painful, or functionally disabling.  

8.  The Veteran's scar on the anterior aspect of the right upper limb overlying the right elbow was not deep and nonlinear measuring at least 6 square inches, or superficial and nonlinear measuring at least 144 square inches, or unstable or painful, or functionally disabling.

9.  The Veteran's linear mid-line surgical scar extending from the lower thorax to the symphysis pubis was not unstable or painful or functionally disabling.

10.  The Veteran's linear surgical scar on the left lower quadrant of the anterior abdominal wall was not unstable or painful or functionally disabling.

CONCLUSIONS OF LAW

1.  The criteria to establish an initial compensable rating for a surgical scar on the right side of the upper back, below the nape of the neck, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes (DC) 7801-7805 (2016).

2.  The criteria to establish an initial compensable rating for a scar on the posterior axillary line of the left side of the back have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, DC 7801-7805.

3.  The criteria to establish an initial compensable rating for a scar on the medial aspect of the right lower leg, just below the right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, DC 7801-7805.

4.  The criteria to establish an initial compensable rating for a scar on the right upper leg medial aspect, just above the right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, DC 7801-7805.

5.  The criteria to establish an initial compensable rating for a surgical scar on the lateral aspect of the left upper thigh have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, DC 7801-7805.

6.  The criteria to establish an initial compensable rating for a surgical scar over the head of the left biceps have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, DC 7801-7805.

7.  The criteria to establish an initial compensable rating for a scar of the right anterior forearm, midway between the elbow and wrist have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, DC 7801-7805.

8.  The criteria to establish an initial compensable rating for a scar on the anterior aspect of the right upper limb overlying the right elbow have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, DC 7801-7805.

9.  The criteria to establish an initial compensable rating for a linear mid-line surgical scar extending from the lower thorax to the symphysis pubis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, DC 7801-7805.

10.  The criteria to establish an initial compensable rating for a linear surgical scar on the left lower quadrant of the anterior abdominal wall have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, DC 7801-7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where the schedular criteria does not provide for a noncompensable rating, such a rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The diagnostic criteria for disorders of the skin are found at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  The Veteran's service-connected scars are currently rated under DC 7805, which pertains to other scars, including linear scars, and other effects of scars.  38 C.F.R. § 4.118, DC 7805.  The Board will consider not only the criteria under the currently-assigned Diagnostic Code, but also the criteria set forth in other potentially applicable Diagnostic Codes.

Under DC 7801, pertaining to scars not of the head, face, or neck that are deep and nonlinear, a 10 percent evaluation is assigned when the area(s) is at least 6 sq. inches (39 sq. cm) but less than 12 sq. inches (77 sq. cm).  A 20 percent evaluation is assigned when the area(s) is at least 12 sq. inches (77 sq. cm) but less than 72 sq. inches (465 sq. cm).  A 30 percent evaluation is assigned when the area(s) is at least 72 sq. inches (465 sq. cm) but less than 144 sq. inches (929 sq. cm).  A 40 percent evaluation is assigned when the area(s) exceeds 144 sq. inches (929 sq. cm).  Note 1 provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801.

Under DC 7802, a maximum schedular evaluation of 10 percent is warranted for superficial, nonlinear scars not of the head, face, or neck with an area(s) of 144 sq. inches (929 sq. cm) or greater.  Note 1 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802.

Under DC 7804, which applies to scars that are unstable or painful, a 10 percent evaluation is warranted for one or two scars that are unstable or painful.  A 20 percent evaluation is warranted for three or four scars that are unstable or painful.  A 30 percent evaluation is warranted for five or more scars that are unstable or painful.  Note 1 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that if one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  Note 3 provides that scars evaluated under DC 7800, 7801, 7802, and 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118, DC 7804.

DC 7805 applies to other scars (including linear scars) and other effects of scars evaluated under DC 7800, 7801, 7802 and 7804.  Any disabling effects not considered in a rating provided under DC 7800 through 7804 should be evaluated under an appropriate diagnostic code.

The Veteran underwent two VA scar examinations in August 2009 and April 2011.  No disabling effects were recorded at the August 2009 examination.  At the April 2011 examination, the Appellant reported that sometimes the Veteran's scars would scab and he had to put lotion on them.  No functional effects were reported.  In the September 2013 substantive appeal, the Appellant stated that the Veteran's wound sites had retained metallic bodies up to the date of his death.  There are no clinical treatment records reflecting complaints of pain, limitation of motion, functional disability, or any other effects suffered as a result of the scars.

In August 2009, the examiner observed a surgical scar for the removal of shrapnel on the right side of the upper back, below the nape of the neck, measuring 0.0 inches in width and 2 inches in length.  The scar was determined to be superficial, with no inflammation, no edema, no keloid formation, no skin breakdown, no pain, and no other disabling effects.  The April 2011 examiner observed that the scar was 0.10 inches wide and 2 inches in length and superficial, with no inflammation, no edema, no keloid formation, no skin breakdown, no pain, and no other disabling effects.

The August 2009 examiner recorded a scar on the posterior axillary line of the left side of the back measuring 0.0 inches in width and 3 inches in length, with no skin breakdown and no pain reported.  The same findings were recorded in the April 2011 examination report.

At the August 2009 examination, a scar on the medial aspect of the right lower leg, just below the right knee, was detected measuring 0.5 inches in width and 4 inches in length.  There was no skin breakdown over the scar and no pain was reported.  It was described as superficial, with no inflammation, no edema, no keloid formation, and no other disabling effects.  The same findings were recorded in the April 2011 examination report.

In August 2009, a scar on the right upper leg medial aspect, just above the right knee, was observed measuring 0.25 inches in width and 1 inch in length.  There was no skin breakdown over the scar and no pain was reported.  It was described as superficial, with no inflammation, no edema, no keloid formation, and no other disabling effects.  The same findings were recorded in the April 2011 examination report.

In August 2009, the examiner observed a surgical scar on the lateral aspect of the left upper thigh measuring 0.0 inches in width and 8 inches in length.  The scar was not painful and there were no signs of skin breakdown.  It was determined to be superficial with no inflammation, no edema, no keloid formation, and no other disabling effects.  The April 2011 examiner recorded a scar 0.10 inches in width and 8 inches in length and superficial, with no inflammation, no edema, no keloid formation, no skin breakdown, no pain, and no other disabling effects.

The August 2009 examiner detected a surgical scar for removal of shrapnel and transplant of muscle over the head of the left biceps, measuring 0.0 inches in width and 2.5 inches in length.  The scar was determined to be superficial, with no inflammation, no edema, no keloid formation, no skin breakdown, and no other disabling effects.  The April 2011 examiner recorded a scar 0.10 inches in width and 2.5 inches in length and superficial, with no inflammation, no edema, no keloid formation, no skin breakdown, no pain, and no other disabling effects.

At the August 2009 examination, a scar of the right anterior forearm, midway between the elbow and wrist, measuring 0.0 inches in width and 4 inches in length, was observed.  It was determined to be superficial with no inflammation, no edema, no keloid formation, no skin breakdown, no pain, and no other disabling effects.  The April 2011 examiner recorded a scar 0.10 inches in width and 4 inches in length and superficial, with no inflammation, no edema, no keloid formation, no skin breakdown, no pain, and no other disabling effects.

In August 2009, the examiner detected a scar on the anterior aspect of the right upper limb overlying the right elbow, measuring 0.0 inches wide and 1 inch long.  It was described as superficial, with no inflammation, no edema, no keloid formation, no skin breakdown, no pain, and no other disabling effects.  

With no limitation of motion or other functionally disabling effects reported, these scars are noncompensable under DC 7805.  As superficial scars not of the head, face, or neck, they could also be rated under DC 7802.  However, because the scars are not at least 144 square inches, they are noncompensable under DC 7802, as well.  Because the scars were not deep and nonlinear measuring at least 6 square inches, and were not unstable or painful, rating under additional diagnostic codes is not warranted.

The August 2009 examiner recorded a linear mid-line surgical scar extending from the lower thorax to the symphysis pubis, measuring 0.0 inches in width and 12 inches in length.  There was no skin breakdown over the scar and no pain was reported.  It was described as superficial, with no inflammation, no edema, no keloid formation, and no other disabling effects.  The April 2011 examiner recorded a scar measuring 0.25 inches in width and 12 inches in length and superficial, with no inflammation, no edema, no keloid formation, no skin breakdown, no pain, and no other disabling effects.

At the August 2009 examination, a linear surgical scar on the left lower quadrant of the anterior abdominal wall was detected, measuring 0.0 inches in width and 2 inches in length.  The scar was not painful, had no signs of skin breakdown, was superficial, and had no inflammation, no edema, no keloid formation, and no other disabling effects.  In April 2011, a scar measuring 0.10 inches in width and 2 inches in length was recorded.  The scar was not painful, had no signs of skin breakdown, was superficial, and had no inflammation, no edema, no keloid formation, and no other disabling effects.  

With no limitation of motion or other functionally disabling effects reported, these scars are noncompensable under DC 7805.  Because the scars were linear and were not unstable or painful, rating under additional diagnostic codes is not warranted.

The Board recognizes the Appellant's contention that the Veteran had retained metallic bodies in his wounds up until the time of his death.  However, the Veteran was separately rated for shrapnel fragment wounds of the right shoulder/arm, right thigh, left thigh, and abdomen.  Thus, any retained shrapnel or metallic bodies were already compensated under Diagnostic Codes 5305, 5314, and 5319.  As any effects of the shrapnel fragment wounds have already been accounted for and both VA examiners found no evidence of metallic fragments in the scars, no additional rating is warranted.  The Board also notes the Appellant's comment that the Veteran sometimes had to use lotion on his scars when they produced scabs.  However, upon examination, no abnormal texture of the scarred areas was observed that would cause disabling effects, nor has a functional effect been suggested by the Appellant.  Thus, no higher disability rating is warranted.

Therefore, the Veteran's scars warrant noncompensable ratings under DC 7805.  The Board finds that the preponderance of the evidence is against granting higher ratings for all of the scars on appeal.  See 38 C.F.R. 4.7.  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

An initial compensable rating for a surgical scar on the right side of the upper back, below the nape of the neck, is denied.

An initial compensable rating for a scar on the posterior axillary line of the left side of the back is denied.

An initial compensable rating for a scar on the medial aspect of the right lower leg, just below the right knee, is denied.

An initial compensable rating for a scar on the right upper leg medial aspect, just above the right knee, is denied.

An initial compensable rating for a surgical scar on the lateral aspect of the left upper thigh is denied.

An initial compensable rating for a surgical scar over the head of the left biceps is denied.

An initial compensable rating for a scar of the right anterior forearm, midway between the elbow and wrist, is denied.

An initial compensable rating for a scar on the anterior aspect of the right upper limb overlying the right elbow is denied.

An initial compensable rating for a linear mid-line surgical scar extending from the lower thorax to the symphysis pubis is denied.

An initial compensable rating for a linear surgical scar on the left lower quadrant of the anterior abdominal wall is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


